Rugg, C.J.
These are actions of contract each for $100. The defendants gave to each plaintiff a receipt acknowledging “ One Hundred Dollars Full payment of one membership in bank.” ■ There was testimony tending to show that each plaintiff purchased from the defendants one membership in a bank to be formed, and .to be known as the Douglass Sqúare Savings Bank; and that neither plaintiff knew anything as to the disposition of the money, further than that it was given to the defendants in purchase of stock in á bank about to be formed. There was also testimony to the effect that no papers were signed by or in behalf of the female plaintiff, and that WilHam H. Jefferson signed some papers which *497he thought were “ in favor of the bank ” but did not think they were a petition. It was conceded that no charter ever was granted to the Douglass Square Savings Bank. The finding was for the plaintiff in each case. Several requests of the defendants for rulings were denied.
No error of law is disclosed on this record. The judge may have disbelieved all the evidence presented in behalf of the defendants. Commonwealth v. Russ, 232 Mass. 58, 70. There are and can be no shares of stock in a Massachusetts savings bank. Such a bank is a purely mutual institution without stock. There is no provision of law for payment for membership in a savings bank. The first request, that the plaintiff was not entitled to recover, was denied rightly. All the other requests were in substance for findings of fact which the general finding for each plaintiff shows that the judge could not make. There was ample evidence to support that general finding. In each case the entry may be

Order dismissing the report affirmed.